[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                            AUGUST 1, 2007
                              No. 07-10861                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                   D. C. Docket No. 06-00047-CV-AAA-2

CATHERINE A. CRANE,


                                                       Plaintiff-Appellant,

                                   versus

PINELAND MENTAL HEALTH, MENTAL RETARDATION
& SUBSTANCE ABUSE COMMUNITY SERVICE BOARD,

                                                       Defendant-Appellee.


                        ________________________

                 Appeal from the United States District Court
                    for the Southern District of Georgia
                      _________________________

                               (August 1, 2007)

Before DUBINA, CARNES and PRYOR, Circuit Judges.

PER CURIAM:

     Catherine A. Crane appeals the summary judgment in favor of Pineland
Mental Health, Mental Retardation & Substance Abuse Community Service Board

and against her complaint for unpaid overtime compensation under the Fair Labor

Standards Act. We review a summary judgment de novo. Cuvillier v. Rockdale

County, 390 F.3d 1336, 1338 (11th Cir. 2004). Crane argues that Pineland waived

its defense of sovereign immunity by failing to raise that defense in its initial

answer. Crane’s argument is frivolous.

      As acknowledged by Crane in her statement of facts, the magistrate judge

allowed Pineland to amend its answer to include the defense of sovereign

immunity, and Crane does not offer any argument that the decision of the

magistrate judge to allow that amendment was in error. Pineland did not waive its

defense of sovereign immunity. To the extent that Crane also argues that the

admission by Pineland that it is subject to the Fair Labor Standards Act somehow

defeats its immunity from suit for damages, that argument is baseless.

      The summary judgment is

      AFFIRMED.




                                           2